Citation Nr: 1119989	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to April 4, 1997 for the grant of entitlement to a total disability rating based on individual unemployability.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Veteran's Son and Daughter

ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1944 to December 1945.  He died in February 2007, and the Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issue of entitlement to service connection for the cause of the Veteran's death will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In January 1998, the RO issued a rating decision that granted a total evaluation based on individual unemployability, effective April 4, 1997.  Although provided notice thereof, the Veteran did not appeal this decision.

2.  In March 2007, the Appellant filed a claim for entitlement to an effective date prior to April 4, 1997 for the grant a total evaluation based on individual unemployability.


CONCLUSION OF LAW

The Appellant lacks standing to claim entitlement to an earlier effective date for the grant of entitlement to a total rating based on individual unemployability.  38 U.S.C.A. § 5109A (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable herein where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

In February 1998, the Veteran filed a claim for entitlement to a total rating based on individual unemployability, which was granted via a December 1998 rating decision and assigned an effective date of April 4, 1997.  Although receiving notice of the December 1998 rating decision and notice of his appellate rights, the Veteran did not perfect an appeal.  As such, the December 1998 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

A Certificate of Death indicated that the Veteran died on February [redacted], 2007.  In March 2007, the Appellant submitted a claim of entitlement to an effective date prior to April 4, 1997 for the grant a total evaluation based on individual unemployability.  

Only a claimant involved in the challenged, underlying decision can request an effective date prior to the one originally assigned.  In this case, the Appellant, as the Veteran's surviving spouse, was not the claimant in the January 1998 rating decision and is, thus, limited to seeking benefits under the accrued benefits provision.  See Haines v. West, 154 F.3d 1298 (1998).  Consequently, in light of the Appellant's lack of standing to seek an earlier effective for the grant of entitlement to a total rating based on individual unemployability, there is no valid claim before the Board.


ORDER

The Appellant's claim to an effective date prior to April 4, 1997 for the grant of entitlement to a total disability rating based on individual unemployability is dismissed.


REMAND

Pursuant to the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Veteran's claims file was provided to a VA examiner for review in order to provide an opinion as to whether the medications to treat the Veteran's service-connected disabilities caused or aggravated his nonservice-connected hypertension and/or chronic kidney disease.  In August 2007, the VA examiner opined as follows:

I cannot resolve this issue without resort to mere speculation as to whether the Veteran[']s long history of pain medicines . . . to treat his service[-]connected disabilities permanently aggravated his non-service connected hypertension and contributed to his chronic kidney disease.  So my opinion, I cannot resolve this issue without resort to mere speculation.

In August 2009, the Board remanded the Appellant's claim of entitlement to service connection for the cause of the Veteran's death for further development.  Specifically, the Board found that the August 2007 VA examiner's opinion was inadequate for purposes of determining service connection and, thus, a supplemental opinion was required.  As such, the Board directed the RO to request the August 2007 VA examiner, if available, to provide an addendum to the opinion.

In December 2010, the August 2007 VA examiner was available, but was not provided the Veteran's claims file.  Based on a prior review of the Veteran's claims file, the examiner, in essence, reiterated the previous opinion:

I cannot resolve, without resort to mere speculation, as to whether the [V]eteran's long history of taking pain medications (including [non-steroidal anti-inflammatory drugs] including Tolmetin, Sulindac, Motrin and Tylenol), to treat his service-connected disabilities, contributed to his chronic kidney disease.

I could find nothing in the physician notes that alluded to these med[ication]s contributing to either his hypertension or chronic kidney disease.

In January 2011, the Veteran's claims file was made available to the examiner for review.  After reviewing the file, the examiner stated, "I have nothing further to add."

Without a thorough explanation as to why the examiner cannot render an opinion without resorting to mere speculation, the Board finds that the VA examiner's opinions are inadequate for evaluation purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

It is not evident from either the August 2007 or December 2010 opinion that the VA examiner's inability to rendered an opinion without resorting to mere speculation is a result of the limitations of knowledge in the medical community at large or those of the particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  As such, the Board finds that a remand is warranted in order to obtain an additional addendum to the August 2007 opinion as to the relationship between the Veteran's prescription medications and his hypertension and/or chronic kidney disease, if any, to include on the basis of aggravation.

Accordingly, the case is remanded for the following action:

1.  The RO must arrange for the Veteran's claims folder to be reviewed by the same examiner who delivered the August 2007 and December 2010 opinions.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  After a review of the entire evidence of record, the examiner must render an opinion as to whether (1) the Veteran's long history of taking pain medications (including non-steroidal anti-inflammatory drugs including Tolmetin, Sulindac, Motrin, and Tylenol) to treat his service-connected disabilities permanently aggravated his nonservice-connected hypertension and, if so, did the increase from baseline in the Veteran's hypertension contribute substantially or materially to his death and/or (2) did the Veteran's long history of taking pain medications (including non-steroidal anti-inflammatory drugs including Tolmetin, Sulindac, Motrin, and Tylenol) to treat his service-connected disabilities contribute to his chronic kidney disease.  A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  If the examiner is unable to deliver any of the requested opinions without resorting to mere speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  If the examiner who delivered the August 2007 and December 2010 opinions is unavailable or unable to provide the requested opinions, the RO must provide the claims file to another VA examiner in order to obtain new opinions.  The claims file must be made available to and reviewed by the new VA examiner in conjunction with the requested opinions.  After a review of the evidence of record, the examiner must render the requested opinions in accordance with the directives contained in Paragraph 1 immediately above.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


